         Case 1:20-mc-00212-AJN Document 54 Filed 03/10/21 Page 1 of 2




                D: +1 212-225-2086
               jrosenthal@cgsh.com




                                                       March 10, 2021

VIA ECF


The Honorable Alison J. Nathan
United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

              Re:       In re Application of Benjamin Steinmetz for an Order to Take Discovery
                        from Vale S.A., Vale Americas Inc., Rio Tinto plc, and Rio Tinto Limited
                        Pursuant to 28 U.S.C. § 1782, Case No. 20-mc-00212-AJN (S.D.N.Y.)
                        (the “Application”)

Dear Judge Nathan:

       We write on behalf of Respondents Vale S.A. and Vale Americas Inc. (collectively,
“Vale”) to further apprise the Court with regard to the underlying foreign proceeding before the
High Court of England and Wales (the “High Court”), captioned Vale S.A. v. Steinmetz, No. CL-
2019-000723 (the “English Proceedings”), in which both Petitioner Benjamin Steinmetz
(“Steinmetz”) and Respondent Vale S.A. are parties.

       As we advised the Court on October 22, 2020, the parties appeared before Mr. Justice
Baker of the High Court that day for a Case Management Conference (“CMC”). See ECF No. 53.
At the CMC, the High Court set a deadline of March 22, 2021 for the conclusion of document
productions in the English Proceedings. The parties have made subsequent appearances before
and submissions to the High Court to address discovery disputes.
         Case 1:20-mc-00212-AJN Document 54 Filed 03/10/21 Page 2 of 2

Hon. Alison J. Nathan, p. 2


       The document disclosure process in the English Proceedings is proceeding on the timeline
ordered by the High Court, and we expect that Vale will provide its disclosure as anticipated by
March 22, 2021.

                                                Respectfully submitted,

                                                /s/ Jeffrey A. Rosenthal

                                                Jeffrey A. Rosenthal



cc: All Counsel of Record (via ECF)
